Name: Commission Regulation (EEC) No 2469/82 of 10 September 1982 correcting the English and German versions of Commission Regulation (EEC) No 1822/77 of 5 August 1977 laying down detailed rules for the collection of the co-responsibility levy introduced in respect of milk and milk productsi
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production
 Date Published: nan

 11 . 9 . 82 Official Journal of the European Communities No L 263/ 13 COMMISSION REGULATION (EEC) No 2469/82 of 10 September 1982 correcting the English and German versions of Commission Regulation (EEC) No 1822/77 of 5 August 1977 laying down detailed rules for the collection of the co-responsibility levy introduced in respect of milk and milk products 1 . The co-responsibility levy shall be due from all milk producers whose farms are not situated in one of the regions referred to in Article 1 (2) of Regulation (EEC) No 1079/77 in respect of all cows' milk bought from them as such by an under ­ taking treating or processing milk and delivered on or after 16 September 1977.' Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 11 89/82 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1822/77 of 5 August 1977 (3) laid down detailed rules for the collection of the co-responsibility levy introduced in respect of milk and milk products ; Whereas, due to substantive errors, the English and German versions of Article 1 ( 1 ) of Regulation (EEC) No 1822/77 are not entirely in accordance with the text in respect of which the Management Committee delivered an opinion ; whereas it is therefore necessary to amend the said versions of Regulation (EEC) No 1822/77, The text of the German version of Article 1 ( 1 ) of Regulation (EEC) No 1822/77 shall be replaced by the following : ( 1 ) Jeder Milcherzeuger, dessen Betrieb nicht in einem der in Artikel 1 Absatz 2 der Verordnung (EWG) Nr. 1079/77 genannten Gebiete liegt, hat die Mitverantwortungsabgabe fÃ ¼r die gesamte Kuhmilch als solche zu leisten , die ihm von einem milchbe- oder -verarbeitenden Betrieb abgekauft wird und deren Lieferung ab 16 . September 1977 erfolgt.' HAS ADOPTED THIS REGULATION : Article 1 Article 3 The text of the English version of Article 1 ( 1 ) of Regulation (EEC) No 1822/77 shall be replaced by the following : This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 September 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 131 , 26 . 5 . 1977, p . 6 . (2) OJ No L 140, 20 . 5 . 1982, p . 8 . 0 OJ No L 203 , 9 . 8 . 1977, p . 1 .